

117 HR 4975 IH: PFAS Free Military Purchasing Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4975IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Slotkin (for herself and Mr. Posey) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the procurement, purchase, and sale by the Department of Defense of certain items containing a perfluoroalkyl substance or polyfluoroalkyl substance.1.Short titleThis Act may be cited as the PFAS Free Military Purchasing Act.2.Restriction on procurement, purchasing, and sale by Department of Defense of certain items containing per­fluo­ro­al­kyl substances and polyfluoroalkyl substances(a)Prohibition on procurement and purchasingThe Secretary of Defense may not—(1)procure or purchase any covered item containing a perfluoroalkyl substance or polyfluoroalkyl substance; or(2)permit the sale of any covered item containing a perfluoroalkyl substance or polyfluoroalkyl substance on any property under the jurisdiction of the Department of Defense. (b)DefinitionsIn this section:(1)The term covered item means—(A)non-stick cookware or food service ware for use in galleys or dining facilities;(B)food packaging materials;(C)furniture or floor waxes;(D)carpeting, rugs, curtains, or upholstered furniture;(E)personal care items;(F)dental floss or toothpaste;(G)sunscreen;(H)umbrellas, luggage or bags;(I)ski wax;(J)car wax and car window treatments;(K)cleaning products; and(L)shoes and clothing for which treatment with a perfluoroalkyl substance or poly­fluo­ro­al­kyl substance is not necessary for an essential function.(2)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(3)The term polyfluoroalkyl substance means a man-made chemical containing at least one fully fluorinated carbon atom and at least one nonfluorinated carbon atom.(4)The term property under the jurisdiction of the Department of Defense includes any—(A)commissary;(B)facility operated by the Army and Air Force Exchange Service, the Navy Exchange Service Command, or the Navy Resale and Services Support Office;(C)Marine Corps exchange;(D)online exchange shop; and(E)ship’s store.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.